DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John King on 3/18/2021.
The Claims have been amended as follows:

Claim 18. (Currently Amended) The non-transitory computer-readable storage medium of claim 17, wherein controlling one of the HMD device or an external device comprises comparing the input to a threshold associated with the motion of the HMD device and controlling the HMD device or the external device when the input exceeds the threshold.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, closest art Marks and Petrovskaya disclose various limitations of the claim (see previous Office Action). However, independent claim 1 recites the features of “define an available range for a motion of the HMD device to control an application running on the HMD device, wherein the range for the motion extends from a minimum value to a maximum value”. Other independent claims recite similar features. The combination of these features with other limitations as cited in the claims are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHONG WU/           Primary Examiner, Art Unit 2613